[Cite as Barnes v. Hanna, 2021-Ohio-1588.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

DEMETRIUS A. BARNES,                               :

                Plaintiff-Appellant,               :
                                                            No. 109859
                v.                                 :

HOWARD HANNA, ET AL.,                              :

                Defendants-Appellees.              :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: APPLICATION DENIED
                RELEASED AND JOURNALIZED: May 3, 2021


                          Cuyahoga County Court of Common Pleas
                                 Case No. CR-15-600442-A
                             Cleveland Heights Municipal Court
                                    Case No. B8-2425-J
                                 Application for Reopening
                                    Motion No. 546019


                                             Appearances:

                Demetrius A. Barnes, pro se.


MICHELLE J. SHEEHAN, J.:

                  On April 22, 2021, the applicant, Demetrius A. Barnes, pursuant to

App.R. 26(B) and State v. Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992)

filed an application to reopen. In the caption, Barnes refers to two different cases,

State v. Barnes, Cuyahoga C.P. No. CR-15-600442-A, and Barnes v. Howard
Hanna, 8th Dist. Cuyahoga No. 109859. Thus, it is difficult to discern which case

he seeks to reopen. For the following reasons, this court denies the application.

                 In State v. Barnes, Cuyahoga C.P. No. CR-15-600442-A, (hereinafter

the “Criminal Case”), on April 5, 2017, Barnes pled guilty to burglary and theft. The

trial court imposed two years of community control on each count. The docket of

this case shows that on March 13, 2019, the trial court terminated Barnes’s

community control sanction. Barnes never appealed this case.

                 In Barnes v. Howard Hanna, 8th Dist. Cuyahoga No. 109859

(hereinafter the “Civil Case”), Barnes, pro se, tried to appeal from Cleveland Heights

M.C. No. B8-2425-J, on July 31, 2020. However, on August 5, 2020, this court

dismissed the appeal, because Barnes did not file the notice of appeal in the trial

court as required by App.R. 3(A). He now files this application to reopen in which

he refers to Howard Hanna, the sale of property, lack of notice of the sale, and lack

of a contract.

                 To the extent that Barnes is trying to reopen his appeal in the Civil

Case, App.R. 26(B) is the wrong remedy. This rule applies only to appeals from

judgments of convictions and sentences, in other words, only to criminal cases. To

the extent that Barnes is trying to file a motion for reconsideration under

App.R. 26(A), this court denies the motion, because such motions for

reconsideration are to be filed within ten days of this court’s judgment.

                 To the extent that Barnes is seeking to reopen the Criminal Case,

App.R. 26(B) is inapplicable because there was never an appeal. To the extent that
he is seeking to file a motion for delayed appeal under App.R. 5, this court declines

to grant such a motion, because the criminal case does not appear to be the focus of

the application and because Barnes has been released from his community control

sanction after pleading guilty.

              Accordingly, this court denies the application to reopen.




MICHELLE J. SHEEHAN, JUDGE

MARY J. BOYLE, A.J., and
SEAN C. GALLAGHER, J., CONCUR